954 F.2d 725
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vernon Andrew MULLINS;  Charles Edward Tackett;  TimothyNeal Howard;  Jeffrey Neal Howard, Defendants-Appellants.
Nos. 91-5423, 91-5425, 91-5426 and 91-5427.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1992.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Vernon Mullins, Charles Tackett, Jeffrey Howard and Timothy Howard filed a Fed.R.Crim.P. 33 motion for a new trial.   The matter was referred to a magistrate who recommended that the motion be denied.   The district court adopted this recommendation over the movants' objections and all four defendants filed separate appeals.   These appeals have been consolidated for disposition.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we conclude that the district court committed no error of law or abuse of discretion in denying the motion for a new trial.   The motion was based on the alleged non-disclosure, and affirmative misrepresentation, of a promise made by the government to a witness for the prosecution, Wayne Trotter.   We find ample evidence in the record to support the district court's conclusion that there was no direct evidence demonstrating the existence of the alleged promise and, regardless, that no prejudice resulted.   United States v. Christian, 786 F.2d 203 (6th Cir.1986).


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.